Exhibit 10.3

AMENDMENT TO

SENIOR SECURED CONVERTIBLE NOTES

AND AMENDMENT TO WARRANT

THIS AMENDMENT TO SENIOR SECURED CONVERTIBLE NOTES AND AMENDMENT TO WARRANT
(this “Amendment”), effective as of February 17, 2020, amends certain terms of
(i) the Notes issued by KemPharm, Inc., a Delaware corporation (the “Company”),
to the holders thereof pursuant to the terms of that certain Facility Agreement,
dated as of June 2, 2014, as amended (as the same has been previously or in the
future may be amended, modified, restated or otherwise supplemented from time to
time, the “Facility Agreement”), by and among the Company and the lenders party
thereto (as the same may be amended, restated, modified or otherwise
supplemented from time to time, the “Notes”), and (ii) that certain warrant
number W-74, issued by the Company to Deerfield Private Design Fund III, L.P. on
June 2, 2014, relating to the right of Deerfield Private Design Fund III, L.P.
to purchase from the Company 1,923,077 fully paid and nonassessable shares of
common stock of the Company (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Warrant”). Capitalized, but
undefined, terms used herein shall have the meanings ascribed to them in the
Facility Agreement.

WHEREAS, the Company and the undersigned Lenders desire to revise certain terms
of the Notes and Warrant as provided herein;

WHEREAS, the Notes may be amended in a writing signed by the Company and the
Required Note Holders (as defined in the Notes), and the Warrant may be amended
in a writing signed by the Company and the DPDF Lender; and

WHEREAS, the undersigned constitute the Company, the Required Note Holders and
the DPDF Lender.

In consideration of the promises and mutual covenants contained herein and in
the Note and Warrant, the undersigned hereby agree as follows:

1.    The fifth paragraph of Section 2(f)(i)(A) of each Note is hereby amended
and restated in its entirety as follows:

“Notwithstanding anything to the contrary contained herein, this
Section 2(f)(i)(A) shall not apply to any issuance or sale of Common Stock,
Convertible Securities or Options by the Company if such issuance or sale is
made pursuant to the terms of (x) that certain Purchase Agreement, dated
February 17, 2020, by and between the Company and Lincoln Park Capital Fund,
LLC, (y) that certain Common Stock Sales Agreement, dated as of September 4,
2018, by and between the Company and RBC Capital Markets, LLC, or (z) that
certain September 2019 Exchange Agreement and Amendment to Facility Agreement,
dated as of September 3, 2019, by and among the Company, Deerfield Private
Design Fund III, L.P. and Deerfield Special Situations Fund, L.P. (as amended as
of the Amended and Restated Date).”



--------------------------------------------------------------------------------

2.    The fourth paragraph of Section 5(f)(i) of the Warrant is hereby amended
and restated in its entirety as follows:

“Notwithstanding anything to the contrary contained herein, this Section 5(f)(i)
shall not apply to any issuance or sale of Common Stock, Convertible Securities
or Options by the Company if such issuance or sale is made pursuant to the terms
of (x) that certain Purchase Agreement, dated February 17, 2020, by and between
the Company and Lincoln Park Capital Fund, LLC, (y) that certain Common Stock
Sales Agreement, dated as of September 4, 2018, by and between the Company and
RBC Capital Markets, LLC or (z) that certain September 2019 Exchange Agreement
and Amendment to Facility Agreement, dated as of September 3, 2019, by and among
the Company, Deerfield Private Design Fund III, L.P. and Deerfield Special
Situations Fund, L.P. (as amended as of December 18, 2019).”

3.    Effect on the Notes and Warrant. Except as amended herein, the Notes and
Warrant shall continue in full force and effect as originally executed and
delivered, as previously amended prior to the date hereof. Any reference in the
Notes and the Warrant to “this Warrant,” “this Note”, “hereunder,” “hereof,”
“herein,” or words of like import referring to such agreement shall refer to the
Warrant or the applicable Note, as the case may be, as amended by this
Amendment.

4.    Registration Rights Consent. DPDF Lender (i) solely for purposes of
Section 2.10 of the Investors’ Rights Agreement (as defined below), hereby
consents to the Company’s entry into (x) that certain Registration Rights
Agreement, dated on or around the date hereof, by and between the Company and
Lincoln Park Capital Fund, LLC (“LPCF”); and (y) that certain Purchase
Agreement, dated on or around the date hereof, by and between the Company and
LPCF, pursuant to which, in each case, the Company has agreed to provide LPCF
with certain registration rights specified therein (the “Registration Rights”),
and (ii) hereby waives any and all rights DPDF Lender may have with regard to
the Registration Rights and the Company’s compliance therewith, including
without limitation under Section 2.10 of that certain Amended and Restated
Investors’ Rights Agreement, dated as of February 19, 2015, by and among the
Company, DPDF Lender and other parties thereto (the “Investors Rights
Agreement”).

5.    No Novation. This Amendment shall not, except as expressly set forth
herein, be deemed to be a waiver, amendment or modification of, or consent to or
departure from, any provision of the Facility Agreement or any other Transaction
Document, this Amendment shall not be deemed to be a waiver of any Default or
Event of Default under the Facility Agreement or any other Transaction Document,
whether arising before or after the date hereof or as a result of the
transactions contemplated hereby, this Amendment shall not preclude the future
exercise of any right, remedy, power or privilege available to the Lenders
and/or the Collateral Agent, whether under the Facility Agreement, any other
Transaction Document or otherwise, and this Amendment shall not be construed or
deemed to be a satisfaction, novation, cure, modification, amendment or release
of the Obligations, the Facility Agreement or any other Transaction Document (or
any other liability or obligation thereunder) or establish a course of conduct
with respect to future requests for amendments, modifications or consents.

6.    Reaffirmation. The Company hereby reaffirms, confirms and ratifies its
obligations and liabilities set forth in the Facility Agreement and the other
Transaction Documents, all of which shall remain in full force and effect, as
modified by this Amendment (as applicable).

7.    Transaction Documents. This Amendment (i) is a Transaction Document and
constitutes (with the other Transaction Documents) the entire understanding of
the parties with respect to the subject matter hereof, and any other prior or
contemporaneous agreements, whether written or oral, with respect thereto are
expressly superseded hereby, and (ii) shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties hereto. This
Amendment may be executed in counterparts (which taken together shall constitute
one and the same instrument) and by facsimile or other electronic transmission,
which facsimile or other electronic signatures shall be considered original
executed counterparts.

9.    Public Disclosure. On or before 8:00 a.m., New York time, on the first
Business Day following the date of this Amendment, the Company shall file with
the Securities and Exchange Commission a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by this Amendment and
the documents referenced in the text of the amendments to the Notes and Warrant
set forth herein and being entered into by the Company on the date hereof, and
attaching this Amendment and such other documents (in each case, without any
redaction therefrom). Notwithstanding anything contained in this Amendment to
the contrary, and without implication that the contrary would otherwise be true,
the Company expressly acknowledges and agrees that neither the undersigned
Lenders nor any of their respective affiliates shall have (unless expressly
agreed to by such particular Lender after the date hereof in a written
definitive and binding agreement executed by the Company and such particular
Lender or customary oral (confirmed by e-mail) “wall cross” agreement (it being
understood and agreed that no Lender may bind any other Lender with respect
thereto)), any duty of trust or confidence with respect to, or a duty not to
trade in any securities while aware of, any information regarding the Company.

10.    Expenses. Promptly following the date hereof, the Company shall pay the
reasonable and documented fees, costs and expenses of the undersigned Lenders
incurred in connection with this Amendment and the transactions contemplated
hereby, together with any other fees, costs and expenses payable as of the date
hereof pursuant to the Transaction Documents.

11.    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.

12.    Counterparts. This Amendment may be executed on separate counterparts
that may be transmitted via an email .pdf file or facsimile, each of which, when
so executed and delivered, shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same Amendment.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the other parties hereto have caused this
Amendment to be duly executed and delivered as of the date first above written.

 

KEMPHARM, INC. By:  

/s/ R. LaDuane Clifton

Name:   R. LaDuane Clifton Title:   Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the other parties hereto have caused this
Amendment to be duly executed and delivered as of the date first above written.

 

DEERFIELD PRIVATE DESIGN FUND III, L.P. By: Deerfield Mgmt III, L.P., General
Partner By: J. E. Flynn Capital III LLC, General Partner By:  

/s/ David Clark

Name:   David Clark Title:   Authorized Signatory DEERFIELD SPECIAL SITUATIONS
FUND, L.P. By: Deerfield Mgmt, L.P., General Partner By: J. E. Flynn Capital
LLC, General Partner By:  

/s/ David Clark

Name:   David Clark Title:   Authorized Signatory